Citation Nr: 1718268	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-05 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an increased initial rating, in excess of 10 percent, for pseudofolliculitis barbae ("PFB"). 

3.  Entitlement to an initial compensable rating for bilateral tinea pedis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from October 2007 through September 2009.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).  

The March 2010 rating decision additionally granted the Veteran entitlement to service connection for allergic rhinitis, and assigned a non-compensable evaluation effective September 12, 2009.  Additionally, the rating decision denied the Veteran's claim for service connection of bilateral glaucoma.  Thereafter, the Veteran timely submitted a notice of disagreement dated March 2010.  

In January 2011, the Veteran perfected his appeal to the Board.  However, the Veteran specified he wished only to appeal his claims for service connection of bilateral pes planus and his increased rating claims for bilateral tinea pedis and PFB.  The Veteran was subsequently notified, in letters dated August 2013, of the information necessary for the Veteran to substantiate his claims for service connection of bilateral glaucoma and for an increased rating of his allergic rhinitis.  However, neither the Veteran nor his representative provided any additional information regarding these two claims.  As such, in a letter dated January 2014, the AOJ notified that the Veteran's appeals for these claims had expired.  Therefore, these claims are not presently before the Board.  

The Veteran testified at a September 2016 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.
This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board finds that the AOJ must obtain the VA treatment records identified by the Veteran in his September 2016 testimony.  During his video hearing, the Veteran testified that he had last received treatment for his PFB and bilateral tinea pedis in August 2016.  A review of the evidentiary record, including the Virtual VA file, shows the Veteran's medical records have only been updated through February 2016.  Furthermore, the Veteran testified he had an x-ray of his feet taken, in order to assess the severity of his bilateral pes planus disability.   However, this x-ray has not been incorporated into the Veteran's claims file.  As such, a remand is required to obtain these treatment records, as they are relevant to the Veteran's claims.  

Second, the Board finds the April 2013 contract examination for the Veteran's bilateral pes planus disability does not properly address entitlement to service connection due to aggravation of a pre-existing condition.  If a preexisting disability is noted upon entry into service, as is the case with the Veteran's bilateral pes planus disability, the Veteran cannot bring a claim for service connection for that particular disability.  The Veteran may, however, bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Following a physical examination of the Veteran, and a review of his claims folder, the April 2013 examiner opined that the bilateral pes planus disability "clearly and unmistakably" existed prior to service.  The examiner further stated that because it was reported as "severe" on his enlistment physical examination, "it is unlikely that the demands of military service accelerated his condition since it was already very advanced upon enlistment."  This rational, however, fails to note that the Veteran's pes planus disability was reported as "asymptomatic" during his enlistment examination.  Furthermore, this rational fails to acknowledge and discuss the Veteran's reports of symptoms during his active duty training in Chicago, and continuation of symptoms following his separation from military service.  

Lastly, the examiner failed to address whether there was evidence suggesting the Veteran's bilateral pes planus disability was aggravated beyond its natural progression by the Veteran's bilateral tinea pedis.  During his September 2016 hearing, the Veteran testified his bilateral tinea pedis caused him to experience recurrent blisters and peeling of his bilateral feet, which in turn caused him to change and/or alter his gait.  As such, a new VA examination is necessary to fully address all avenues of service connection applicable to the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  First, the AOJ should obtain all outstanding treatment records from the Dallas VA Medical Center, the North Texas Veterans Healthcare System, and any other facility identified by the Veteran.  

Specifically, the AOJ must obtain the records of x-rays taken of the Veteran's bilateral feet.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a new VA examination with a qualified medical professional.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluations should be performed, and all findings set forth in detail.

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(1)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's preexisting bilateral pes planus disability was aggravated by his military service? 

(2) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's preexisting bilateral pes planus disability was aggravated by his service-connected bilateral tinea pedis. 

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(1) The October 2007 entrance examination, which identified a "severe" and "asymptomatic" bilateral pes planus disability; 

(2) Service treatment records for reports of pain and numbness in the Veteran's bilateral feet; 

(3)  The August 2009 separation examination, where the Veteran reported the occurrence of blisters and sores on his bilateral feet throughout his military service;  

(4) Post-service medical records documenting continuity of complaints for bilateral foot pain and treatment for such symptoms, including all x-rays, if available; and 

(5)  The Veteran's lay assertions, including his September 2016 testimony, describing symptoms of coldness and nerve pain during basic training in Chicago and frequent blisters and sores on his feet, causing him to alter his gait.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



